Appeal from a decision of the Workmen’s Compensation Board, filed May 7, 1973. Claimant, with a history of back problems commencing in 1943 and punctuated by several surgical procedures, claimed to have been injured on June 3,1970 while carrying a piece of sheet metal. Though he sought no medical attention until late December of 1970, claimant contends that the incident and injury were reported in a timely fashion. However, on this issue, there was sharp conflict in the testimony, and the board found that the notice requirement of section 18 of the Workmen’s Compensation Law had not been complied with so that the employer did not receive the requisite notice until February of 1971. Section 18 of the Workmen’s Compensation Law authorizes the board to excuse a late notice upon any one of three separate grounds, but here the board found the delay inexcusable. These determinations of the board are factual ones solely within its province and, since they are supported by substantial evidence, we must affirm (cf. Matter of Ghoudhury v. Brooklyn Hebrew Home & Hosp., 46 A D 2d 954). Decision affirmed, without costs. Staley, Jr., J. P., Cooke, Sweeney, Main and Reynolds, JJ., concur.